Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: holding apparatus in claims 1 and 14. Paragraph 40 of the specification discloses that the holding apparatus may include a movable platform and a clamp such that the holding apparatus is interpreted as a movable platform and a clamp, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203809761U in view of US 4840303 A to Fujii et al. (“Fujii”).
CN203809761U discloses:
Regarding claim 17:
a material that defines a first faucet body portion (e.g., a first of left shell 11 and right shell 12) including a first base portion and a first upper portion each extending in a first direction and a first spout portion extending in a second direction at an angle to the first direction (e.g., Fig. 1 and para 19); 
a material that defines a second faucet body portion (e.g., a second of left shell 11 and right shell 12) including a second base portion and a second upper portion each extending in the first direction and a second spout portion extending in the second direction at the angle to the first direction (e.g., Fig. 1 and para 19); and -5- 4839-7244-5419.1Atty. Dkt. No. 046150-3894
a first welded joint (e.g., one of joints seen in Fig. 1, wherein “welded” is interpreted as a product-by-process recitation) disposed between the first body portion and the second body portion and extending in a direction parallel to a direction in which water flows through the faucet (e.g., Fig. 1 and para 19);
a second welded joint (e.g., one of joints seen in Fig. 1, wherein “welded” is interpreted as a product-by-process recitation) disposed between the first body portion and the second body portion opposite the first welded joint and extending continuously along a distance of an edge of the first body portion (e.g., Fig. 1 and para 19); 
wherein the edge of the first body portion extends between the first base portion and the first upper portion of the first body portion (e.g., Fig. 1 and para 19); and 
wherein the first upper portion is disposed above the first spout portion and the second upper portion is disposed above the second spout portion (e.g., Fig. 1 and para 19);
Regarding claim 18: the first and second faucet body portions are symmetrical halves of the faucet body (e.g., Fig. 1 and para 19);
Regarding claim 19: the first and second spout portions define an opening at which water exits the faucet, wherein the first welded joint includes portions on both sides of the opening (e.g., Fig. 1 and para 19); and
Regarding claim 20: the first and second faucet body portions are each constructed from single sheets of sheet metal material having a thickness (e.g., Fig. 1 and para 19).
CN203809761U does not explicitly disclose a laser welding apparatus (as recited in claims 1 and 14), grinding (as recited in claim 1) or sheets of material (as recited in claims 1, 14 and 17).
However, Fujii discloses:
However, Fujii discloses:
Regarding claim 17: 
a first sheet of material and a second sheet of material (e.g., strips 1 and 2) (e.g., col 7, ln 40-55, col 15, ln 15-25); and -5- 4839-7244-5419.1Atty. Dkt. No. 046150-3894
a first welded joint (e.g., col 2, ln 25-52); and
Regarding claim 20: single sheets of sheet metal material having a thickness of approximately 1 to 2 mm (e.g., col 15, ln 18-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify CN203809761U as suggested and taught by Fujii in order to obtain a high quality weld portion (e.g., Fujii: col 2, ln 25-52).
Allowable Subject Matter
Claims 1-16 are allowed.
Response to Amendment
The amendment of 01/14/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments.
The remarks then address the prior art rejections. The remarks first address claims 1 and 14 and their dependent claims, explaining the amended independent claims and the distinctions of the amended claims over the prior art. As noted above, claims 1-16 are presently allowed.
The remarks then address independent claim 17 and its dependent claims. The remarks assert that the cited references do not disclose, teach, or suggest a faucet having a "first faucet body portion including a first base portion and a first upper portion each extending in a first direction and a first spout portion extending in a second direction at an angle to the first direction," a "second faucet body portion including a second base portion and a second upper portion each extending in the first direction and a second spout portion extending in the second direction at the angle to the first direction," a "first welded joint" and a "second welded joint disposed between the first body portion and the second body portion opposite the first welded joint and extending continuously along a distance of an edge of the first body portion," in which the edge "extends between the first base portion and the first upper portion of the first body portion," as recited in amended Claim 17. The remarks state that the Office alleges that a left shell (11) and right shell (12) of Liu are equivalent to the claimed "first faucet body portion" and "second faucet body portion," alleging that each shell has a base portion and a spout portion and that Liu does not disclose a faucet body portion having an upper portion and a welded joint that extends "continuously along a distance of an edge of the first body portion," in which the edge "extends between the first base portion and the first upper portion of the first body portion," as recited in Claim 17. The remarks then reproduce and annotate Fig. 1 of Liu and Fig. 1 of the present application and assert that the alleged faucet of Liu does not teach or suggest the claimed first and second upper portions or a welded joint extending continuously between the base portion and the upper portion of the first faucet body portion while the annotations to Fig. 1 of Liu assert that the alleged faucet body portion does not include an upper portion disposed above the alleged spout portion with an annotated line drawn a portion of the faucet body below the spout. However, Fig. 1 of Liu also includes potions above the spout including the portions directly above the line added to annotated Fig. 1 in the remarks. Furthermore, the recitations of “welded joint” are product-by-process recitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  MPEP 2113. The remarks then assert that Fujii does not cure the deficiencies of Liu, and the Office does not allege that it does either, for at least these reasons, Liu and Fujii do not disclose, teach, or suggest the combination of elements recited in amended Claim 17 and that Applicant respectfully requests reconsideration and withdrawal of the rejection of Claim 17 and its associated dependent claims. However, Liu is not deficient with respect to claim 17 as set forth and explained above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 3, 2022